DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims, 1, 5, 7-8, 10-15 filed June 01, 2022 are the subject matter of this Office Action. 
Status of Claims
 As indicated in the Office Action of 02/23/2022, claim 12 and new claim 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/03/2021. Claims 1, 5, 7-8, 10-11, 13-14 are the subject matter of this Office Action.
Response to Amendment
Applicant’s amendments, filed 06/01/2022 are acknowledged. Claim 6 has been canceled in its entirety and imported into claim 1. In view of Applicant’s amendments, the pending 35 USC 102(a)(2) rejection by Aaronson (US2018/0125748 published 05/02/2019 with priority to US Provisional Application 62327903 filed 04/26/2016) and 35 USC 103 rejection in view of Dorsch (US2015/0239850 published 08/27/2015) are both withdrawn as neither Aaronson nor Dorsch teach a tankyrase inhibitor of Formula (I) or (II).  Applicant's arguments, filed 01/22/2013 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.
 Claim Rejections - 35 USC § 103-Rejection Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 7-8, 10-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aaronson (US2019/0125748 published 05/02/2019, with priority to U.S. Provisional Application 62327903 filed 04/26/2016) in view of Yoshida (WO2018/003962 published 01/04/2018 with English translation in US2020/0172554 published 06/04/2020).
 Aaronson teaches treatment of cancers in a subject in need thereof comprising administering a therapeutically effective amount of a tankyrase inhibitor ([0031], claims 10, 12-13). Aaronson teaches that said tankyrase inhibitor is used in combination with mitotic inhibitors([0092]-[0094]). The elected Taxol (paclitaxel) or vinblastine are the only two mitotic inhibitors taught to be combined with the tankyrase inhibitor regimen to treat the neoplastic disorder ([0092]-[0094]). Treatment of colon cancer comprising the disclosed combination is embraced in the methodology of Aaronson ([0096]). 
 Regarding the limitation wherein the tankyrase inhibitor acts on at least one of a nicotinamide binding pocket of tankyrase,  properties that accrue from the process step of administering the composition comprising paclitaxel with the tankyrase inhibitor to said neoplastic patient are considered characteristic features of the claimed product.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In the present case the burden is shifted to Applicant to prove the tankyrase inhibitor does not act on a nicotinamide binding pocket of tankyrase. 
  However, Aaronson does not specifically teach wherein said tankyrase inhibitor is a compound of Formula (I). 
 Yoshida teaches compounds of Formula (I). Yoshida teaches that said compounds, such as the elected species example 463 are potent tankyrase inhibitors effective for treating neoplastic disorders, including colorectal carcinoma ([0005], [0237]-[0239] [0831], Table 123, claims 1, 11-12).  
Therefore, one of ordinary skill in the art prior to the invention would have found it prima facie obvious to substitute the tankyrase inhibitor in the regimen of Aaronson, for an alternative tankyrase inhibitor, such as those embraced in Formula (I) of Yoshida, in order to arrive at the claimed methodology. 
MPEP 2143 provides rationale for a conclusion of obviousness including (B): Simple substitution of one known element for another to obtain predictable results; 
Considering one of ordinary skill in the art prior to the invention knows said tankyrase inhibitors of Yoshida are effective at treating neoplastic disorders in a subject, and that administration of a combination of a tankyrase inhibitor and antimitotic agent paclitaxel is effective to treat colon cancer, as taught by Aaronson above, said artisan would have readily predicted that the resulting combination of a tankyrase inhibitor of Formula (I) with the antimitotic agent paclitaxel would have also effectively treated cancer in the subject in need. 

Applicant traverses. Applicant argues that the Aaronson is directed to targeting different pathways with the administration of a tankyrase inhibitor and treatment of many different disorders and with many different therapeutic combinations are embodied within Aaronson. Applicant opines that one of ordinary skill in the art would have no reason to select an antimitotic agent and combine it with a tankyrase inhibitor to treat cancer in view of the laundry list of compounds and disorders provided.  Applicant additionally argues that   Aaronson provides a laundry lists of tankyrase compounds and disorders to be treated with said compounds but does not contain an enabling disclosure for the specific compounds used in claim. Applicant contends that Aaronson does not provide an enabling disclosure to employ a tankyrase inhibitor with an antimitotic agent to treat cancer as there are no working embodiments directed to claimed combination. Applicant further opines that the synergism with the compounds of Formula (I) and antimitotic agents embraced within the specification and figures are sufficient to overcome a prima facie case of obviousness.
Response to Arguments
Applicant’s arguments, filed 06/01/2022 are acknowledged and have been carefully considered but remain unavailing. Regarding Applicant’s contention that the teachings of Aaronson are broad and that one of ordinary skill in the art would not have found it prima facie obvious to select the mitotic agents Taxol or vinblastine and combine said agents with a tankyrase inhibitor of Formula (I), Applicant is reminded that “[I]t is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).” MPEP 2144.07 also states that “[T]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  In the present case, Taxol and vinblastine are two of the 14 chemotherapeutic agents listed by Aaronson suitable to be combined with a tankyrase inhibitor to treat cancer ([0092]-[0094], claims 1, 12-13). In view of the teachings of Aaronson above, said artisan would have readily predicted that the combinatorial regimen of the antimitotic agent Taxol or vinblastine, in combination with a tankyrase inhibitor would be efficacious at treating a neoplastic disorder in a subject in need.
Regarding Applicant’s contention that the Aaronson does not provide an enabling disclosure for the treatment of disorders comprising compounds of Formula (I) with the antimitotic agents, Appellant is reminded that “Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references” In re Merck and Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).  
In the present case, the rejection of the pending claims is based on the combined teachings of Aaronson in view of Yoshida. While Aaronson discloses that antimitotic agents such as Taxol or vinblastine are taught as suitable chemotherapeutics to be combined with a tankyrase inhibitor in order to treat cancer in a subject in need, Yoshida discloses that compounds of Formula (I) are potent tankyrase inhibitors, efficacious for treating the same neoplastic conditions embraced within Aaronson. As  one of ordinary skill in the art prior to the invention knows that tankyrase inhibitors of Yoshida are effective at treating neoplastic disorders in a subject, and that administration of a combination of a tankyrase inhibitor and antimitotic agent paclitaxel is effective to treat colon cancer, as taught by Aaronson above, said skilled artisan would have readily predicted that the resulting combination of a tankyrase inhibitor of Formula (I) of Yoshida with the antimitotic agent paclitaxel would have also effectively treated cancer in the subject in need. 
Regarding Applicant’s argument that Aaronson is not enabled for the treatment of all the disorders listed with the disclosed tankyrase inhibitors, specifically colorectal carcinoma, Applicant is reminded of MPEP §2121 [R-6](l), which states, "When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).” Applicant has provided nothing more than allegations in the absence of facts to support his assertion that Aaronson et al. is not enabled and, thus, fails to establish a lack of operability of the cited reference. For the record, Applicant’s urging of non-enablement of the reference on the basis that Aaronson fails to provide data demonstrating efficacy or success in treating colorectal carcinoma comprising administration of a tankyrase inhibitor in combination with an antimitotic agent contradicts the guidance provided in MPEP §2121.01[R-3] states that, “A reference contains an ‘enabling disclosure' if the public was in possession of the claimed invention before the date of invention. “Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531,226 USPQ 619 (Fed. Cir. 1985)." Once again, note that, per the MPEP, a reference does not have to prove efficacy to constitute an enabled disclosure. Rather, so long as the reference provides a clear description of the invention, which, when coupled with the skilled artisan’s own knowledge, is sufficient to describe how to make and use the invention as described, the reference provides an enabled disclosure. Thus, contrary to Applicant’s assertions, the presumption of operability is not negated on the grounds that proof of efficacy, such as, e.g., in the form of data, has not been provided in the reference. Moreover, Applicants are reminded that MPEP §2123 teaches, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989).” There is no provision in the MPEP to disregard a teaching in a reference based upon its position or location within the reference. Applicant’s intent to discount the teachings of Aaronson on the grounds that the disclosure of the combination of an antimitotic agent and tankyrase inhibitor as claimed therapy for treating colorectal carcinoma without a working example flies in the face of what is taught in the MPEP, namely, that a reference is valid for all that it would have suggested to one of skill in the art. Additionally, note that MPEP §2121 further teaches that a reference applied under 35 U.S.C. 103(a) constitutes prior art for all that it teaches.	 
Lastly, regarding Applicant’s contention that the synergistic relationship between the compounds of Formula (I) and antimitotic agents is sufficient to overcome a prima facie case of obviousness, the examiner is not persuaded. The claims are directed to the administration of a generic “therapeutically effective amount” of a compound of Formula (I) and a therapeutically effective amount of an antimitotic agent to cancer in a subject in need, all of which are met by the combined teachings of Aaronson and Yoshida. Applicant is reminded of MPEP 716.02 wherein the burden is on the applicant to establish results are unexpected and significant and that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)
In the present case, it was known in the prior art of Aaronson to combine alternative tankyrase inhibitors with the same antimitotic agents (Taxol, vinblastine) in the same therapeutically effective amounts to treat cancer.  Applicant has not shown that the synergism between tankyrase inhibitors of Formula (I) and Taxol or vinblastine  is unexpected when compared to combinations embraced within Aaronson.  Nor has Applicant shown that the synergistic relationship yields a significant benefit (e.g., said treatment can be performed by a dose of Formula (I) and antimitotic agent that is lower than the claimed “therapeutically effective amount” because of the synergistic relationship; the frequency of administering said regimen is elongated due to the synergistic relationship). It is also noted that in the present case, the synergism between compounds of Formula (I) and antimitotic agents vincristine, vinblastine, paclitaxel and docetaxel in Figures 1A-7D is merely a recognition of a latent property of the combined regimen that was not recognized in prior art. Said synergism of the disclosed combination will naturally flow from the administration of the claimed therapeutically effective amount of compounds of Formula (I) and the claimed therapeutically effective amount of the antimitotic agent (vinblastine or paclitaxel) to the neoplastic patient as taught by Aaronson, irrespective to the author’s knowledge of such an event. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness and the rejection is maintained. 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628